UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                                         19 Cr. 131 (PAE)
                        -v-
                                                                           ORDER
DWAYNE ANTHONY CONLEY,

                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

       Defendant Dwayne Anthony Conley is presently held at the Metropolitan Correctional

Center (“MCC”), awaiting trial on charges of conspiracy to commit sex trafficking by force,

fraud, or coercion, in violation of 18 U.S.C. § 1594(c); sex trafficking by force, fraud, or

coercion, in violation of 18 U.S.C. § 1591(a); and witness tampering, in violation of 18 U.S.C.

§ 1512(b). By letter, Conley now moves for release on conditions of bail, noting that the MCC

has identified him as an inmate who, on account of a number of multiple medical conditions, is

at heightened risk from COVID-19. Dkt. 363. The Government opposes this application.

Dkt. 364. Conley has submitted a reply. Dkt. 365.

       The Court has the legal authority to grant this relief, under 18 U.S.C. § 3142(i), which

permits the temporary pretrial release of a defendant otherwise requiring detention into the

custody of a U.S. marshal or other designated person. This Court and others have done so in

appropriate cases. See, e.g., United States v. Perez, No. 19 Cr. 297 (PAE), 2020 WL 1329225,

at *1 (S.D.N.Y. Mar. 19, 2020) (granting bail application of 65-year-old defendant with COPD,

pursuant to 18 U.S.C. § 3142(i), in light of “unique confluence of serious health issues and other
risk factors facing this defendant, . . . which place him at a substantially heightened risk of

dangerous complications should [he] contract COVID-19”). 1

       The Court, however, declines to exercise its discretion to do so in Conley’s case.

Substantially for the reasons recited in the Government’s letter, the Court regards Conley as

presenting far too great a danger to the community to justify his release. That is so based on

(1) the gravity of the sex-trafficking offenses (substantive and conspiratorial) with which Conley

stands charged, which subject him to a potential 15-year mandatory minimum sentence, and the

Government’s proffer of the alarming conduct underlying those charges; (2) Conley’s criminal

history, which includes nine arrests and five convictions (three for felonies) dating back to 1987;

and (3) as alleged in the superseding indictment, Conley’s alleged commission—from the

MCC—of an act of felony witness tampering in this case. Simply put, the danger to the

1
  A separate source of authority for the pretrial release of a defendant is 18 U.S.C. § 3145(c),
which creates a narrow exception to mandatory pretrial detention under 18 U.S.C. § 3143(a)(2).
It provides, in relevant part, that: “A person subject to detention pursuant to [§] 3143(a)(2) . . . ,
and who meets the conditions of release set forth in [§] 3143(a)(1) . . . , may be ordered released,
under appropriate conditions, . . . if it is clearly shown that there are exceptional reasons why
such person’s detention would not be appropriate.” 18 U.S.C. § 3145(c) (emphasis added). The
conditions of release set forth in § 3143(a)(1) require a finding by the court “by clear and
convincing evidence that the person is not likely to flee or pose a danger to the safety of any
other person or the community.” 18 U.S.C. § 3143(a)(1). And “exceptional reasons” permitting
the release of a defendant subject to mandatory detention are those that “present a unique
combination of circumstances giving rise to situations that are out of the ordinary.” United
States v. DiSomma, 951 F.2d 494, 497 (2d Cir. 1991). This Court and others have recognized
that the heightened threat posed by COVID-19 to an inmate with a documented respiratory
condition in a detention facility with multiple confirmed cases “present[s] a unique combination
of circumstances,” DiSomma, 951 F.2d at 497, justifying release under § 3145(c). See, e.g.,
United States v. McKenzie, No. 18 Cr. 834 (PAE), Dkt. 443 at 4–6 (S.D.N.Y. Mar. 30, 2020)
(granting bond pending sentencing, pursuant to § 3145(c), to defendant who had pleaded guilty
to single count of assault with a deadly weapon and had previously been released on bond);
United States v. Witter, No. 19 Cr. 568 (SHS), Dkt. 40 at 2–3 (S.D.N.Y. Mar. 26, 2020) (granting
bond pending sentencing, pursuant to § 3145(c), to defendant who had pleaded to a narcotics
offense). Release under § 3145(c) is not, however, available to Conley, because he cannot
show—let alone by clear and convincing evidence—that he is not likely to flee or pose a danger
to the safety of another person or the community.

                                                  2
community presented by Conley’s release outweighs, substantially, the danger to himself

presented by his incarceration at the MCC.

       The Clerk of Court is respectfully directed to terminate the motion pending at docket 363.

       SO ORDERED.

                                                        PaJA.�
                                                    __________________________________
                                                          PAUL A. ENGELMAYER
                                                          United States District Judge
Dated: March 31, 2020
       New York, New York




                                               3
